Citation Nr: 1133570	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  02-17 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post operative residuals of a small bowel obstruction due to adhesions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to March 1994.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of December 2001 from the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that new and material evidence was not received sufficient to reopen previously denied claims for service connection for residuals of a small bowel obstruction due to adhesions, and for a back disorder claimed as thoracic kyphosis with lumbar scoliotic double curve.  In April 2005, the Board found that new and material evidence was received to reopen both claims, and remanded them for further development.  

In July 2004, the Veteran testified before an acting Veterans Law Judge who is no longer employed before the Board.  In May 2009, VA sent the Veteran a letter informing him that he had the right to another hearing and asking him if he would like such a hearing.  The Veteran was also informed that if he did not respond within 30 days, VA would consider a non-response an indication that he did not want a hearing.  The Veteran did not respond.

The matter was again remanded by the Board in August 2009 for further development.  

By way of a June 2011 rating action, the RO granted service connection and a 10 percent rating for a back disorder.  This matter is thus no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

The  Board notes that a claim for service connection for a disorder manifested by stomach pain, and claimed as secondary to medications used to treat a service connected back disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  
FINDINGS OF FACT

1.  A preexisting condition involving surgical treatment during infancy for a small bowel obstruction was noted upon entry into service.

2.  The Veteran had a temporary exacerbation of abdominal symptoms during service that resulted in an exploratory laparotomy in 1993.

3.  The preexisting condition of residuals of a small bowel obstruction surgically treated in infancy was not permanently aggravated by active service, and the Veteran has no permanent residual disability due to the 1993 exacerbation.  


CONCLUSION OF LAW

The criteria are not met for service connection for residuals of a small bowel obstruction due to adhesions. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.301(a), 3.102, 3.159, 3.303, 3.304(f), 3.306(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist 

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the Veteran's claim on appeal was received July 2001 and a duty to assist letter was sent in April 2005 after the December 2001 denial of this claim, and the Board's April 2005 decision that reopened and remanded this claim.  This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement to service connection, which included notice of the requirements to prevail on these types of claims, and of the Veteran's and VA's respective duties.  The duty to assist letter, specifically notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant to this claim so that VA could help by getting that evidence.  Additional notice was sent in January 2007, March 2007, December 2007, September 2008 (which was returned as undeliverable), in February 2009, September 2009 and March 2010.  The case was readjudicated by supplemental statement of the case in June 2011. 

Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and been given ample time to respond, but the AOJ has also readjudicated the case by way of a supplemental statement of the case issued on June 2011, after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Such notice was sent in February 2009.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  VA and private treatment records were obtained.  Multiple attempts were made to obtain Social Security records, which were unsuccessful and the RO formally determined that such records are unavailable for review in an April 2009 memorandum.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran did receive a VA examination in June 2010, which included review of the claims file and examination of the Veteran. 

For the above reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2009) (harmless error). 



II. Service Connection 

Generally, applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, including psychosis, when such diseases are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010). 

In order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in- service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999). 

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

A preexisting injury or disease will be considered to have been aggravated by active wartime service, where there is an increase in disability during such war service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease is otherwise aggravated by service. 38 C.F.R. § 3.306(b). 

In July 2003, the VA General Counsel issued a precedent opinion which held that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel. 38 U.S.C.A. § 7104(c). 

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the Federal Circuit Court found that, when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  The Federal Circuit Court held, in Wagner, that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 (West 2002) requires that VA shows by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service. 

Congenital or developmental defects, to include personality disorders, are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  A disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but service connection could be granted if there is superimposed injury or disease in service and the preexisting disorder is aggravated (permanently increased in severity) during service. VAOPGCPREC 82-90. 

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

The Veteran claims entitlement to service connection for residuals of a small bowel obstruction.  

Prior to induction, a letter from the Veteran's parents submitted to the recruiting station stated that in 1974, the Veteran had a bowel blockage and was given a temporary colostomy until the blockage could be repaired.  Afterwards, the doctor assured that it would be fine and he should never have any future problems from it.  It was noted that it had been almost 19 years since this was done and that the Veteran had never had any kind of problems whatsoever and did not anticipate any in the future.   

Service treatment records show that on enlistment examination in August 1992, the Veteran's abdomen and viscera was normal, with a surgical scar noted in the upper abdomen, midline to left upper quadrant.  A notation gave a history of intestinal resection in infancy due to an obstruction.  Further specialist examination was recommended for gastrointestinal (GI) consult due to the above history.  The accompanying medical history gave a history of intestinal surgery in 1974, with the doctor's notes of intestinal obstruction at 1 year old, with surgery and no recurrence.  He denied any current stomach, liver or intestinal trouble.  A September 1992 GI consult sheet related the history of abdominal surgery as an infant with no records available.  There was questionable Meckel's diverticulitis with questionable abnormality of abdominal wall.  He had no GI complaints.  He had been active in sports and lifted weights.  His weight was stable with appetite.  General review of systems was negative.  Examination revealed his weight was 160.2 with skin well healed.  His left abdominal scar was without hernia or tenderness.  Examination revealed his abdomen was soft, very muscular and non tender.  The impression was history of GI/abdominal surgery as an infant.  There were no records available.  He was healthy and there were no defects related to the scar.  No further evaluation was needed and there were no restrictions regarding the prior surgery.  He was deemed okay for induction from a GI standpoint.  

The service treatment records revealed that in August 1993, the Veteran had symptoms that included diarrhea, vomiting and abdominal pain for several days, followed by a day wherein he continued with these symptoms except that he was unable to defecate despite having the urge.  Following examination, he was noted to have a tender and bloated appearing abdomen.  He underwent exploratory laporatomy surgery in August 21, 1993 for a small bowel obstruction which was due to an adhesion, with lysis of the adhesion.  Following surgery, he was doing generally well, although he had some pain in the right side following urination.  On a one week follow-up in September 1993, he was status post exploratory surgery and was doing okay with normal bowel movements.  In October 1993, status post exploratory laporatomy and lysis of adhesions 2 months ago, his wound was healing well and there were no complaints from surgery.  On separation in November 1993, the report of medical history, he gave a history of intestinal surgery removing bowel obstruction, adhesions and hernia.  He stated that he had irregular bowel movements, indicating this started before service and continued.  

Post service, private records from 1996 to 2000 show no evidence of chronic GI problems, with the records primarily addressing a back disorder.  Likewise, private records from 2000 to 2002 addressed seizures, with no GI problems revealed.  Of note, an April 1997 neurological evaluation for seizures revealed the abdomen to be soft, with bowel sounds heard.  A November 1998 seizure evaluation was negative for nausea or vomiting.  Records from April 2000, May 2000 and September 2000 following up seizures were negative for nausea, vomiting or abdominal pain.  

Post service stomach issues are first shown in 2001, when in November 2001, the   Veteran was seen for multiple medical complaints, and he was starting to have a lot of problems with acid reflux in his stomach, gastritis with a lot of burning in the epigastric area.  There was no radiation to right upper quadrant.  There was no history of tarry stools.  He did have some alternating diarrhea and constipation without weight loss.  He had a lot of bowel surgeries in the past.  The past surgical history was said to indicate that he was born without a rectum, with surgery in early infancy.  He had a colostomy for a long time.  He recently had 2 bowel obstruction so they had to do exploratory laporatomies with the last one in 1993.  He was assessed with gastroesophageal reflux disease (GERD) and gastritis.  Plans were to start him on a PPI like Protonix and to watch his diet.  Another November 2001 follow-up revealed him to deny changes in bowel movements.  An undated note from among these records noted the history of stomach pain and history of colostomy with 2 bowel obstructions and alternating diarrhea and constipation. 
Records from 2002 included an independent medical examination for Social Security purposes, with no significant findings regarding his GI system, other than to note his history of surgery on his colon in the past.  In May 2002 the Veteran was noted to be prescribed Lortab for back pain and it was causing him stomach pain.  In August 2002 he was seen for complaints of a lot of problems with epigastric burning especially after eating.  He was noted to have a lot of pain, but no radiation to his upper quadrant or back.  He had no nausea or vomiting.  He was noted to have been drinking more lately.  He was assessed with GERD and given samples of Aciphex and advised to avoid spicy and fatty foods.  

An August 2004 letter from the Veteran's private physician stated that the Veteran has recurrent abdominal pains, most likely due to adhesions from the abdominal surgery for obstructed bowels while stationed in Germany.  

In July 2004 the Veteran testified at a Travel Board hearing with an acting Veterans Law Judge no longer at the Board of Veterans Appeals.  He denied problems with bowel conditions prior to service.  He had no recollection of his surgery as an infant, and said his parents were told by his doctor that he should live a normal life.  He was not on a special diet prior to service and played sports and participated in activities with no interference from bowel problems prior to service.  He stated that in service, he had a sudden onset of problems and shortly after having sharp stomach pain, he underwent surgery.  He stated that he had the surgery to remove a bowel obstruction caused by scar tissue from surgery he had as an infant.  He said he currently suffered from IBS.  The representative argued that the surgery to the bowel blockage aggravated his stomach condition and caused IBS.  

VA treatment records from 2009 to 2010 primarily addressed psychiatric complaints, with no significant gastrointestinal findings.  His medical history in October 2009 was noted to include IBS and history of revision of colostomy reconstructive in depth.  A December 2009 record noted that a trial usage of psychiatric medication caused nausea.  Otherwise the records are negative for GI problems.

The report of a June 2010 VA examination included review of the claims file and recited the medical history including that found in service treatment records.  The Veteran currently related minimal trouble with his digestive system.  He said in years past he had occasional dyspepsia or constipation, but these symptoms only would last a few days at a time.  He has learned that as long as he eats the right foods, he does fine.  He had regular bowel movements, usually once a day, occasionally 2 to 3 times a day.  The residuals of the 1993 exploratory laporatomy were reported as exacerbation of back pain (which is now service connected).  Examination revealed his abdomen was soft, nontender and with active bowel sounds and no organomegaly.  The impression was history of small bowel obstruction while in service in August 1993, caused by adhesions present due to abdominal surgery at age 4 months.  Thus adhesions from the abdominal surgery in 1974 were aggravated in August 1993 resulting in a small bowel obstruction with exploratory laporatomy and lysis of adhesions.  There was no evidence to suggest a current chronic digestive disorder related to his exploratory laporatomy of 1993.  

In this case, the Board finds that the presumption of soundness does not apply for the pre-existing surgical history of treatment in infancy for a bowel blockage, as this was well noted upon entry, although at the time, no residuals were said to exist.  It is unclear whether this was a congenital condition, as the nature of the infant bowel obstruction was not made clear in the records documenting this prior to service, and the surgical records themselves were not available.  While a post service record from November 2001 suggested the condition was congenital (being born without a rectum), there is nothing in the service department records to confirm that this was the case.  Thus the Board is unable to say with any degree of certainty that the pre existing condition noted upon entry was congenital.  Thus it will address this matter in terms of whether there was aggravation of a preexisting disability during service.  

With regard to whether there was aggravation of the pre-existing condition (residuals of surgical treatment to remove a bowel obstruction), the Board finds that there was an increase in symptomatology at one point during active service, as shown by the exploratory laporotomy surgery in August 1993.  The examiner who performed the June 2010 VA examination stated that "adhesions from abdominal surgery in 1974 were aggrevated [sic] in August of 1993, resulting in a small bowel obstruction."   However the question remains as to whether such increased symptomatology was permanent in nature, or was simply a temporary exacerbation of symptoms.

In this case, the preponderance of the medical evidence reflects that there are no current residuals from the August 1993 exacerbation of the Veteran's pre-existing condition, which resulted in further surgery to remove another bowel obstruction.  Of note, the examiner from the June 2010 VA examination gave an opinion that there are no current chronic digestive system residuals from this August 1993 surgery.  Further supporting this opinion is the lack of treatment for any gastrointestinal complaints for years after his discharge in March 1994, with such complaints not shown until 2001.  

The Board notes that there is some evidence of record that favors the Veteran's claim.  In an August 2004 letter, a private doctor, Dr. M.N, stated that the Veteran has "recurrent abdominal pains, most likely secondary to adhesions resulting from the abdominal surgery for obstructed bowels, while stationed in Germany." The Board finds that statement does not carry as much weight as the opinion of the June 2010 examiner.  First, the 2004 letter fails to account for other potential causes for the Veteran's abdominal pains at that time.  It is noteworthy that medical evidence from 2001 and 2002 (detailed above), appears to attribute his gastrointestinal problems to dietary issues and medications.  Second, the 2004 opinion is without rationale.  Third, the August 2004 letter does not provide an up to date picture of the Veteran's current gastrointestinal status, which the June 2010 VA examination does.  The June 2010 examination is noted to confirm that the Veteran's digestive issues appear to be dietary in nature, as control of his diet is described as having greatly reduced or eliminated his symptoms.  The June 2010 VA examination carries more weight as it shows the Veteran's current medical picture and accounts for the significant factors outside of his service that appear to be affecting his gastrointestinal system.  The June 2010 examiner's opinion comes after review of the Veteran's entire medical history, including the claims file and the 2004 letter, and clinical examination of the Veteran.  

The weight of the medical evidence, including records from 2001 to 2002, October 2009, and the report of the June 2010 VA examination, supports a finding that any current stomach complaints are not due to service or inservice aggravation of a pre-service problem, but rather are flare ups due to other causes besides his August 1993 surgery in service.  These other causes include dietary issues and medications the Veteran is taking for his back and other medical problems.  In short, the 2010 examination did not diagnose any current chronic GI disorder, and did not relate any GI complaints to service.    

While the Veteran contends that he does have a current disability related to his surgery in service, there has been no such disability diagnosed.  In the absence of evidence demonstrating that the Veteran has the requisite training to proffer medical opinions, his contentions regarding a current diagnosis and any possible inservice aggravation of the pre-existing condition made are no more than unsubstantiated conjecture and are of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

As the preponderance of the competent evidence reflects that there was no permanent aggravation of a pre-existing bowel condition, and no current residual disability, the preponderance of the evidence is against the veteran's claim for service connection for post operative residuals of a small bowel obstruction due to adhesions, and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Entitlement to service connection for post operative residuals of a small bowel obstruction due to adhesions is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


